Citation Nr: 1719585	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  14-250 38A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for shell fragment wound scar, right knee.

2.  Entitlement to service connection for a left knee condition secondary to the shell fragment wound scar, right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from June 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

By way of his July 2014 VA Form 9, the Veteran requested a Travel Board hearing with regard to the claims listed in the case caption above.  The hearing was scheduled for May 5, 2017.  The record reflects that the Veteran cancelled the hearing and, on the same day, filed a statement indicating his request to withdraw the claims.

In May 2017, the RO certified to the Board the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for hernia, incisional.  One month prior, in April 2017, the Veteran requested a Board hearing with regard to this claim, which has not yet been scheduled.  Although the Board has the authority to take jurisdiction over claims that have been perfected for appeal, generally, the Board does not use its discretion to take jurisdiction over claims that have a pending request for a Board hearing.  See 38 C.F.R. § 19.35 (2016).  The Board, therefore, declines to take jurisdiction of the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for hernia, incisional.  


FINDINGS OF FACT

1.  On May 5, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for an increased rating for his right knee scar is requested.

2.  On May 5, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for service connection for a left knee disorder secondary to the right knee scar is requested.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased rating for his right knee scar by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for service connection for a left knee condition secondary to the shell fragment wound scar, right knee, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, on May 5, 2017, the Veteran, through his authorized representative, submitted a statement as follows:  "I am requesting to withdraw my appeal for an increased rating for the service connected scar of the right knee and for service connection for the left knee secondary to the right knee scar."  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to either of these claims.  

Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.



	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of entitlement to a compensable evaluation for shell fragment wound scar, right knee, is dismissed.

The appeal of entitlement to service connection for a left knee condition secondary to the shell fragment wound scar, right knee, is dismissed.



		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


